 



EXHIBIT 10.3
CONSENT AND SEVENTEENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
     THIS CONSENT AND SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of May 24 , 2006, by and among Lenders, WELLS
FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”) and MIDWAY HOME ENTERTAINMENT
INC., a Delaware corporation (“Midway”), MIDWAY AMUSEMENT GAMES, LLC, a Delaware
limited liability company (“MAG”; Midway and MAG are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), MIDWAY GAMES INC., a Delaware corporation
(“Parent”), MIDWAY GAMES WEST INC., a California corporation (“MGW”), MIDWAY
INTERACTIVE INC., a Delaware corporation (“MI”), MIDWAY SALES COMPANY, LLC, a
Delaware limited liability company (“MSC”), MIDWAY HOME STUDIOS INC., a Delaware
corporation (“MHS”), SURREAL SOFTWARE INC., a Washington corporation
(“Surreal”), MIDWAY STUDIOS – AUSTIN INC., a Texas corporation (“MSA”), MIDWAY
STUDIOS – LOS ANGELES INC., a California corporation (“MSLA”) (“MSD”; Parent,
MGW, MI, MSC, MHS, Surreal, MSA and MSLA, are referred to hereinafter each
individually as a “U.S. Credit Party” and individually and collectively, jointly
and severally, as the “U.S. Credit Parties”).
     WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are parties to
that certain Loan and Security Agreement dated as of March 3, 2004 (as amended,
modified or supplemented from time to time, the “Loan Agreement”);
     WHEREAS, Borrowers have advised Agent and Lenders that Parent desires to
issue $75,000,000 convertible senior notes (the “Note Issuance”) pursuant to the
terms set forth in that certain Offering Memorandum, dated May 30, 2006, and
attached hereto as Exhibit A (the “Offering Memorandum”) and that certain term
sheet, dated May 24, 2006 and attached hereto as Exhibit B (the “Term Sheet”);
     WHEREAS, Borrowers and U.S. Credit Parties desire for Agent and Required
Lenders to consent to the Note Issuance as set forth herein; and
     WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed to
amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.
     NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Loan Agreement.
     2. Consent. Subject to the satisfaction of the conditions set forth in
Section 5 below, Agent and Required Lenders hereby consent to the Note Issuance
in

 



--------------------------------------------------------------------------------



 



accordance with the terms of the Offering Memorandum and the Term Sheet. This is
a limited consent and shall not be deemed to constitute a waiver of, or consent
to, any other future breach of the Loan Agreement (as amended by this
Amendment).
     3. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Loan Agreement is amended as
follows:
     (a) The definition of “Junior Notes” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:
     “Junior Notes” means (i) those certain six percent (6.00%) convertible
senior notes in the principal amount of at $75,000,000, issued pursuant to that
certain Offering Memorandum dated as of September 13, 2005 and governed by that
certain Indenture dated as of September 19, 2005 including the obligation to pay
additional interest on the notes under the registration rights agreement
described in the Offering Memorandum as in effect on September 19, 2005 and
(ii) those certain seven and 1/8th percent (7.125%) convertible senior notes in
the principal amount of at $75,000,000, issued pursuant to that certain Offering
Memorandum dated as of May 30, 2006 and governed by that certain Indenture dated
as of May 30, 2006 including the obligation to pay additional interest on the
notes under the registration rights agreement described in the Offering
Memorandum as in effect on May 30, 2006.
     (b) Section 7.18(a) of the Loan Agreement is hereby amended by deleting the
reference to “Such amount as is agreed to by Borrowers and Required Lenders
based upon the Projections most recently delivered to Agent pursuant to
Section 6.3(c) and approved by Required Lenders (but if not approved by Required
Lenders or if Borrowers and Required Lenders cannot agree, the applicable amount
shall be $20,000,000)” and inserting “$20,000,000” in lieu thereof.
     (c) Section 7.18(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
     (b) Make capital expenditures in any fiscal year in excess of the amount
set forth in the following table for the applicable period:

                                 
Fiscal Year 2004
    Fiscal Year 2005     Fiscal Year 2006     Fiscal Year 2007 and each
subsequent Fiscal Year    
$4,500,000
    $10,000,000         $14,000,000         125% of the capital expenditure plan
delivered pursuant to Section 6.3 hereof.    

-2-



--------------------------------------------------------------------------------



 



     4. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein. In
all other respects, the Loan Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.
     5. Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:
     (a) Each party hereto shall have executed and delivered this Amendment to
Agent;
     (b) Companies shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent, including, without
limitation, a certified copy of each of the Offering Memorandum and Indenture;
     (c) No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment; and
     (d) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent and its legal counsel.
     6. Miscellaneous.
     (a) Warranties and Absence of Defaults. In order to induce Agent to enter
into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that the representations and warranties of Companies contained in the
Loan Agreement are true and correct as of the date hereof as if made on the date
hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).
     (b) Expenses. Companies, jointly and severally, agree to pay on demand all
costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.
     (c) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
     (d) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

-3-



--------------------------------------------------------------------------------



 



     7. Release.
     (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.
     (b) Each Company understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
     (c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

     
 
   
 
  MIDWAY HOME ENTERTAINMENT INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY AMUSEMENT GAMES, LLC,
 
  a Delaware limited liability company
 
   
 
  MIDWAY GAMES INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY GAMES WEST INC.,
 
  a California corporation
 
   
 
  MIDWAY INTERACTIVE INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY SALES COMPANY, LLC,
 
  a Delaware limited liability company
 
   
 
  MIDWAY HOME STUDIOS INC.,
 
  a Delaware corporation
 
   
 
  SURREAL SOFTWARE INC.,
 
  a Washington corporation
 
   
 
  MIDWAY STUDIOS – AUSTIN INC.,
 
  a Texas corporation
 
   
 
  MIDWAY STUDIOS – LOS ANGELES INC.,
 
  a California corporation
 
   
 
  Each By /s/ Thomas E. Powell
 
  Title EVP-Finance, CFO and Treasurer

Signature page to Consent and Seventeenth Amendment to Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



     
 
  WELLS FARGO FOOTHILL, INC.,
 
  a California corporation, as Agent, as UK Security Trustee and as a Lender
 
   
 
  By /s/ Bruce Rivers
 
  Title Senior Vice President

Signature page to Consent and Seventeenth Amendment to Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B

 